Citation Nr: 0204210	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the veteran's injuries sustained on June 11, 
1995, were the result of his own willful misconduct for 
Department of Veterans Affairs (VA) purposes.

2.  Entitlement to service connection for quadriplegia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to April 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative and rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran was involved in a motor vehicle accident on 
June 11, 1995, the proximate cause of which was not his own 
willful misconduct.  He sustained injuries as a result.  

2.  Injury sustained as a result of the in-service motor 
vehicle accident caused quadriplegia.


CONCLUSIONS OF LAW

1.  The injuries sustained by the veteran in a June 1995 
motor vehicle accident were not the result of his own willful 
misconduct.  38 U.S.C.A. §§ 105, 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.301 (2001).

2.  The veteran experiences quadriplegia as a result of 
injury incurred in active military service.  38 U.S.C.A. § 
1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran claims that injuries incurred in a June 11, 1995, 
motor vehicle accident (MVA) were not the result of his own 
willful misconduct.  He asserts that he was not impaired by 
alcohol and that the cause of the MVA was a mechanical 
failure of his automobile.  

The Board notes that the veteran enlisted in the Army in 
August 1992.  His military occupational specialty (MOS) was 
that of a military policeman (MP).  He completed his training 
for his MOS in December 1992 and was serving as an MP at the 
time of his accident and had been assigned to Fort Story for 
approximately two years.  He was an E-4.  The veteran was 
approximately 26 years old at the time of his enlistment and 
29 years old at the time of the accident.

In this case, on June 11, 1995, the veteran was severely 
injured after his motor vehicle went out of control and 
struck a building and a cement barricade (Jersey barrier) on 
post at Fort Story, Virginia.  His injuries included, inter 
alia, a C5 burst fracture, C6 quadriplegia, and C5 bilaminar 
fracture.  In support of his claim for service connection, 
the veteran contends that his disabilities were not 
proximately caused by his consumption of alcohol, and/or that 
other factors should be considered with respect to the 
proximate cause of his accident.  

A line of duty (LOD) investigation was ordered by the United 
States Army.  A copy of the report is associated with the 
claims folder.  The LOD report includes several military 
police reports/records that will be discussed.  In general 
the LOD report said that the veteran spent the evening with 
two friends.  First, they ate dinner on post at approximately 
2030 hours on June 10, 1995.  They then proceeded to a local 
night club where they all had approximately two beers.  After 
spending time at the first club, the three men then went to a 
second club at approximately 2400 hours.  Both friends said 
that they did not believe the veteran had anything further to 
drink while at the second club.  After leaving the second 
club at approximately 0130 hours, they all went for some 
pizza and then proceeded back to the post.

The report goes on to say that the veteran's car entered the 
post and was attempting to negotiate a sharp left curve when 
it accelerated out of control.  The right tires left the 
pavement and came in contact with a gravel parking lot, 
causing the car to spin more.  Eventually, the veteran's car 
went further down the road and then abruptly across the road 
and slammed head on into a building and a Jersey barrier on 
the right side of the car at the same time.  The time of the 
accident was given as approximately 0220 hours.

The Military Police Traffic Accident Report, dated June 11, 
1995, listed the veteran as the driver of the vehicle.  One 
of his friends was a passenger in the front seat and the 
other friend was a passenger in the back seat.  The report 
indicated that the veteran's car was the only vehicle 
involved.  The road surface was dry concrete and it was dark 
with street lights.  The report further indicated that the 
veteran, and his front seat passenger, were wearing seat 
belts and shoulder harnesses.  The back seat passenger was 
wearing a lap belt.

A Military Police Report, identified as an automated DA Form 
3975, dated June 14, 1995, contained additional findings.  
This report listed several complaints/offenses against the 
veteran, to include driving under the influence, citing to 
the Virginia State Code (VSC).  A blood alcohol level (BAC) 
of 0.16 was noted.  A list of witnesses and involved parties 
was included, as well as statements from the witnesses.  The 
report said that a responding MP unit, Unit 30, detected a 
strong odor of alcohol from the veteran and the two 
passengers.  The veteran was noted to have been transported 
to Virginia Beach General Hospital where the results of a BAC 
analysis were as reported--0.16.  The laboratory results from 
the hospital were included.  The results indicated the BAC 
was determined at 0345 on June 11, 1995.

A statement from the MP designated as "Unit 30" reported 
that he detected an odor of alcohol on the passengers.  He 
did not report any odor of alcohol on the veteran.  Included 
were two DD Form 1920s, Alcoholic Influence Report, that were 
completed for both of the veteran's passengers by Unit 30.  
Both forms indicated that an odor of alcohol on their breath 
was the first indication of alcoholic influence.  There is no 
evidence that a DD Form 1920 was prepared for the veteran.  

Another statement, titled as an Investigator's Statement, and 
undated, reported on how the veteran's speed at the time of 
the accident was calculated to be 40 miles per hour (MPH).  
The investigator also said that she had concluded that seat 
belts were not worn by the occupants.  This was based on two 
witnesses that reported no use of seatbelts and her later 
investigation of the seatbelts which showed no markings that 
would indicate that they had been used.  

Witness statements from two individuals that were the first 
to respond to the accident scene contain both similar and 
contradictory information.  The witnesses were both inside 
the barracks at the time of the accident but went outside 
after hearing the crash.  Both individuals stated that the 
occupants of the vehicle were not wearing their seatbelts.  
Yet, one witness said the veteran was unconscious while the 
other witness said that he talked to the veteran and that the 
veteran said that he could not feel his hands.  Neither 
witness reported smelling any alcohol on any of the vehicle's 
occupants.

Statements from two individuals who were outside at the time 
of the crash both said that they observed the veteran's 
vehicle come around the curve at a "high rate of speed."  
It then spun out in the gravel, went down the road a distance 
and then smashed into the building.  One witness said that he 
went over to the vehicle but provided no description of 
anything he saw or did at that time.

The LOD contains two statements each from the veteran's 
passengers.  One statement was obtained in June as part of 
the initial MP investigation and the second statement in 
August 1995, as part of the LOD investigation.  The 
statements were similar in nature and can be summarized.  
They were together, with the veteran as indicated above, on 
the evening of June 10, 1995.  Both passengers recall the 
veteran drinking only two beers during the night.  They 
observed him at different times during the night and felt he 
was acting sober and aware.  At the second night club they 
did not directly observe the veteran the whole time as they 
were socializing.  Both men said that the veteran began 
drinking approximately 5 hours prior to the accident and had 
stopped by 2 to 3 1/2 hours prior to the accident.

Because of his medical condition, the veteran was not 
interviewed until August 1995.  He was interviewed 
telephonically by the LOD investigating officer (IO) as he 
was an inpatient at the Hines, Illinois, VA medical center 
(VAMC).  The veteran was advised of his rights and the 
several offenses of which he was accused.  The veteran 
answered a number of questions, although he declined to 
specifically answer questions regarding when he started and 
stopped drinking that night.  The statement reported that the 
veteran said that a floor mat stuck to the accelerator and 
caused the car to accelerate on its own.

The LOD report was initially completed in August 1995.  The 
IO's finding was that the veteran's injuries were not in the 
line of duty and were due to his own willful misconduct.  The 
IO concluded that the veteran's intoxication was the 
proximate cause of the accident.  He noted that the veteran 
claimed that engine throttle difficulties were a mitigating 
factor.  The IO found that the veteran voluntarily became 
intoxicated by going out drinking with his friends.  The 
hospital reported a BAC of 0.16, twice the legal limit for 
driving in Virginia.  It was concluded that this intoxication 
rendered the veteran unable to adequately address his car's 
sudden mechanical difficulties.  The IO further concluded 
that the veteran's abuse of alcohol was reckless conduct.  
The IO also referred to the condition of the veteran's car 
and that his operation of the car with known difficulties 
constituted poor judgment.  In that regard, the IO went into 
detail about a discussion of the condition of the veteran's 
car with a member of the veteran's unit.  Allegedly the 
veteran had remarked that he would not sell his car to the 
other individual because of the car's poor condition.  The IO 
concluded by stating that he found it very coincidental that 
the veteran's floor mat would cause the car to accelerate on 
the same evening when he was found to have a BAC of 0.16.  
The veteran was noted to have 13 years of driving experience.  
Finally, the IO noted that the veteran offered to pay to have 
a mechanic investigate his vehicle and examine his throttle 
and accelerator.

The veteran was notified of the tentative finding of his 
injuries being found not in the line of duty and due to his 
own misconduct.  He submitted a statement in rebuttal, dated 
in August 1995.  The veteran argued that there was an error 
in his blood sample at the hospital.  He disputed that the 
blood results reported were from his blood.  He noted that DD 
Forms 1920 for alcohol-related events were completed on his 
passengers but not on him.  He also pointed out the statement 
from the Unit 30 MP who had reported an odor of alcohol on 
the passengers but did not mention the veteran.  The veteran 
noted the contradictory answers as to his consciousness from 
the witnesses.  He argued that he was wearing his seatbelt on 
the day of the accident.  He said that he had been informed 
by numerous medical personnel that he would have sustained 
additional injuries if he had not been wearing his seatbelt.  

The veteran stated that his accelerator was "definitely" 
stuck.  He pointed out that the witnesses heard a loud 
acceleration noise with a loud screeching and braking noise.  
He pointed out that if his accelerator had not become stuck 
there would have been no reason to go around the curve so 
fast and lose control of the car.  He said he was not holding 
down both the accelerator and brake pedals at the same time.  
In regard to a prior incident where his floor mat, or carpet, 
caused the accelerator to stick, he said that the problem 
happened once before.  He got out of his car to try to 
determine the cause and assumed it was his floor mat.  He did 
not think an ongoing problem existed and did not seek to have 
his car examined.  

There is a second statement in the report that was signed by 
a paralegal "for" the veteran.  It appears that this 
statement was prepared by an assistant staff judge advocate 
at the post providing legal assistance to the veteran.  A 
statement from the officer indicated that the veteran did not 
want the statement submitted.  The statement was an 
elaboration of the veteran's August 1995 rebuttal.  It went 
into greater detail, disputing the evidence of the veteran's 
alcohol level, arguing the fact of a stuck accelerator and 
the mechanical condition of the vehicle prior to the 
accident.

A final copy of the report, with its adverse determination, 
was provided to the veteran in December 1996.  He was advised 
that, if he still felt that the finding was wrong, he could 
seek relief from the Army Board for Correction of Military 
Records (ABCMR).  The veteran was then discharged from the 
Army in April 1997.  

The veteran did submit an application for relief to the ABCMR 
in 1997.  Included with his submission were records from 
Virginia Beach General Hospital for his initial period of 
treatment in June 1995.  A history and physical report show 
that the veteran was found at the scene of the accident to be 
alert but not moving his arms or legs.  At the emergency room 
the veteran was described as alert and able to respond to 
questions appropriately.  His physical status was described 
in detail.  There was no reference to any odor of alcohol on 
his breath.  A surgical consultation reported essentially the 
same physical results.  A BAC of 0.16 was noted on admission.  
Again, no odor of alcohol was reported.  

Also included was a statement from the veteran.  The 
statement refutes the alcohol level by citing to his ability 
to drive that evening, and the lack of any odor of alcohol 
being reported at any time, either by witnesses or medical 
personnel, when alcohol was noted on his passengers breath.  
He also disputed the results of his laboratory test for his 
alcohol level by noting that the technician that performed 
the test had made mistakes.  A copy of blood alcohol test 
results for tests performed between June 8, 1995, to June 16, 
1995, was provided.  Of note was the veteran's test results 
at 0345 hours on June 11, 1995.  Another test, done at 0445 
hours that same day, reflected results of 0.00 alcohol level.

The veteran argued that, even if intoxication was shown, it 
was not the proximate cause of the accident.  He asserted 
that a mechanical defect in the car was the proximate cause 
of the accident.  He contended that a malfunctioning throttle 
lead to the sudden acceleration of the car.  Specifically, 
the veteran noted that the IO was directed to inspect his car 
for possible supportive evidence.  Statements from a soldier 
that performed an inspection of the car, and a subsequent 
statement from the IO were listed as enclosures to the 
veteran's statement but were not with the ABCMR materials.  
The statements were included in the claims folder.

The statement from the soldier that inspected the vehicle 
noted that he had both training and experience in automotive 
mechanics.  He said that he had inspected what was apparently 
the veteran's car in August 1996.  He found a plastic bracket 
near the accelerator pedal that appeared to be a mounting 
bracket.  The bracket caused the pedal to stick.  He said 
that, judging from the condition of the car, it was his 
opinion that the condition of the bracket was caused by the 
accident.  He also found that the throttle was sticking at 
the throttle body.  He inspected the throttle return spring 
and found it to be working properly.  He disconnected the 
cable at the accelerator pedal and the throttle did not 
return to the idle position.  He then reconnected the cable 
and disconnected it at the throttle body.  The throttle 
returned to the proper position.  The soldier determined that 
this meant that there was a problem with the cable.  It was 
his opinion that, with the throttle stuck that far open, the 
car could not be operated safely.

The IO submitted a statement in September 1996 that briefly 
summarized the inspection of the veteran's car.  The fact 
that the throttle stuck in the open position and that the 
cable would stick when he depressed the accelerator pedal 
were all that was noted in regard to the inspection.  No 
opinion was provided regarding the significance of the 
results of the inspection.  The IO's statement also noted 
that the protocol for the hospital's collection of blood 
samples and the laboratory's latest accreditation were 
included.  There is no indication that any change was made to 
the findings or conclusions of the LOD report as a result of 
the vehicle inspection.

The veteran also included copies of materials obtained over 
the internet from the National Highway Transportation Safety 
Administration (NHSTA).  The materials included investigation 
reports and owners' reports that dealt with vehicle problems 
involving the 1988 Ford Thunderbird, the same year, model and 
make of the veteran's vehicle.  Specifically, the materials 
noted problems that had been experienced with the throttle 
sticking or accelerator pedal sticking.  Some of the 
notations indicated that owners had experienced sudden 
accelerations of their vehicles in a variety of 
circumstances.  One instance indicated a car fully 
accelerated when it was simply shifted into "drive" and ran 
over several items and smashed through a garage wall.  
Another indicated that the driver barely touched the 
accelerator and the engine reached near maximum revolutions 
per minute (RPMs) and the driver was unable to stop the car 
until it smashed into a wooden guard rail.  A third report 
said that a car accelerated when the driver tried to pass 
another car and would not slow down until taken out of gear.  
Two other reports said that the accelerator cable broke in 
one instance and a plastic throttle body cable connector 
broke in another.  Both incidents resulted in the sudden 
acceleration of the car.  There were a number of similar 
reported incidents.

Of particular note are several investigation reports from the 
Office of Defects Investigation (ODI) which document findings 
of throttles sticking or floor mats interfering with the 
accelerator pedal.  

The ABCMR denied the veteran's request for relief in July 
1997.  The ABCMR decision noted the veteran's argument and 
analyzed the NHTSA information.  The ABCMR did not find the 
NHTSA information to be persuasive as the reports did not 
show that the owners suffered injuries when their vehicles 
experienced sudden acceleration.  In summary, the ABCMR found 
that no new evidence was submitted that would show that the 
Army's prior decision was unjust or in error.

The veteran submitted his claim for disability compensation 
benefits in October 1997.  The RO, after receiving copies of 
the LOD investigation and ABCMR report, issued an 
administrative decision in March 1999 that found the 
veteran's injuries to have been sustained due to his own 
willful misconduct.  As a result of this determination, the 
RO then denied entitlement to service connection in May 1999 
for quadriplegia, a residual of the veteran's injuries.  The 
veteran has appealed both determinations.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
but no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  An injury or disease incurred 
during active military service is deemed to have been 
incurred in the line of duty and not the result of a 
veteran's own misconduct, unless the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991).  See 
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992) (38 U.S.C.A. 
§ 105(a) creates a presumption that an injury or disease is 
incurred in the line of duty that must be rebutted by a 
preponderance of the evidence).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of the injury, 
disease, or death.  See 38 C.F.R. § 3.1(n) (2001); see also 
Daniels v. Brown, 9 Vet. App. 348, 350 (1996).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  If, however, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2001).

"'Proximate cause' is defined as 'that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.'  Forshey v. West, 12 Vet. App. 71, 73-74 
(Citing BLACKS LAW DICTIONARY 1225, 6th ed.1990), reversed 
and remanded by, Forshey v. Gober, 226 F.3d 1299 (Fed. Cir. 
2000), vacated, opinion withdrawn, rehearing en banc granted 
by 239 F.3d 1224 (Fed. Cir. 2001), en banc affirmed by 
Forshey v. Principi, No. 99-7064, (Fed. Cir. April 1, 2002).

In this case there is clearly conflicting evidence as to the 
veteran's status of intoxication and as to the proximate 
cause of the accident on June 11, 1995.  In regard to the 
level of intoxication, the veteran and his two passengers 
have all said that he drank no more than two beers on the 
evening prior to the accident.  The veteran was not 
questioned about his alcohol consumption for some time after 
the accident due to understandable problems with such 
questioning stemming from his injuries and need for medical 
care.  However, both passengers were immediately questioned, 
and again in August 1995.  Both times they repeated their 
contentions about the level of the veteran's alcohol 
consumption and both stated that he stopped drinking several 
hours before the accident.  Except for an inference that 
might be made because the two passengers were friends of the 
veteran, the investigative report provided no reason to 
believe that the two would lie about the veteran's drinking 
on that night.  Further, there was no evidence provided to 
challenge the credibility of the two passengers.

The veteran did refuse to answer questions regarding his 
alcohol consumption when he was first questioned in August 
1995.  This, too, is understandable as he was being 
interviewed telephonically while a patient at a facility 
located a great distance from the IO.  He had no counsel 
present to advise him, and was under the influence of a 
variety of medications used to treat his medical condition.  
The Board does not view the veteran's refusal to answer some 
questions as suspicious, or as affecting his credibility.  

The veteran has argued that the BAC level of 0.16 was 
incorrect, that some sort of an error was made at the 
hospital in analyzing his blood.  He has not presented strong 
evidence to support that allegation.  Nevertheless, there is 
substantial evidence of record where people had contact with 
the veteran and failed to report any odor of alcohol on his 
breath after the accident.  This included witnesses at the 
accident scene, MPs from the post that responded to the 
scene, and medical personnel who treated the veteran in the 
hospital.  Further, there is evidence that the veteran was 
alert and cooperative and able to answer questions 
appropriately after the accident and in the emergency room.  
There is no evidence of record to show that the veteran 
exhibited any signs of being intoxicated or not in control at 
any time.  Indeed there is no suggestion of behavior that one 
might likely exhibit if intoxicated to the level the BAC of 
0.16 suggests.  Given the veteran's BAC at 0345 hours he 
would reasonably be expected to have had an even higher BAC 
prior to the accident and when driving back to the base.  
Yet, there is no report from any MP who might have manned the 
West Gate where the veteran entered the post that he either 
exhibited signs of being under the influence or drove in an 
erratic manner upon entering the post.

In regard to the mechanical status of the veteran's car, it 
appears from the LOD investigation report, despite its 
several legal reviews, and the ABCMR decision, that the 
aspect of a possible mechanical failure of the throttle was 
of no import.  The BAC seemed to be the convincing factor 
that the veteran's accident was due to his own willful 
misconduct.  This seems especially so given that there was no 
modification of the LOD report in light of the mechanical 
inspection which found evidence of a defective throttle 
cable.  Further, the ABCMR decision was dismissive of the 
NHTSA information since it did not report incidents with 
significant injuries or a death.  No analysis was provided to 
account for the striking similarities in the incidents 
reported and that claimed by the veteran.

The Board finds the evidence from NHTSA to be persuasive in 
light of the mechanical inspection done on the veteran's 
vehicle.  The inspection was done by an impartial individual 
who found evidence of a defective throttle cable.  Moreover, 
the inspector said that it would be impossible to safely 
operate the vehicle with the throttle stuck open in the 
condition that resulted from his test.  While the NHTSA 
reports may not have involved numerous injuries, they clearly 
documented instances of cars suddenly accelerating to speeds 
as high as 70 MPH.  Cars went out of control and ran over 
items and smashed through a garage wall in one instance and 
crashed into a house in another.  The fact that a number of 
injuries were not reported is not dispositive.  The fact that 
the cars experienced dangerous and, in most cases, 
uncontrolled, sudden acceleration is what is important.  
Perhaps no substantial injuries were reported but there were 
clearly numerous instances of property damage recorded--
damage caused by cars that suddenly accelerated and were not 
able to be controlled by their drivers.

As noted above, the salient issue in this type of a case is 
proximate cause.  38 C.F.R. § 3.1(n)(3).  What was the 
proximate cause of the veteran's accident on June 11, 1995?  
The Army investigation believes that the veteran's 
intoxication was the proximate cause.  The veteran was found 
responsible for his injuries because he was intoxicated, or 
in the alternative, that if he had not been intoxicated, he 
would have been able to control the vehicle and respond to 
any mechanical problem.  The ABCMR, relying on an opinion 
from the Army, found that no new evidence had been submitted 
to show that the Army's original finding was in error or 
unjust.  

As noted above, the veteran is presumed to have been injured 
in the line of duty.  A preponderance of the evidence is 
required to rebut that presumption.  The veteran was found to 
have a BAC of 0.16 as result of a test conducted upon his 
hospitalization after the accident.  The veteran has 
challenged this result, but there is no evidence that tends 
to show that the result was not correct.  However, this does 
not mean that the Board must find that the veteran was 
impaired at the time of his accident or that intoxication was 
the proximate cause of the accident and his injuries.  Thus, 
the BAC 0.16, standing alone, does not mean that the 
veteran's injuries were due to his own willful misconduct.

The LOD report estimated the veteran's speed at the time of 
the accident to be 40 MPH, twice the posted speed limit.  The 
Board will accept the veteran's speed as being measured at 40 
MPH as there is no evidence to dispute that finding.  While 
others have apparently found that the proximate cause of the 
veteran's injuries was intoxication, the Board finds that 
there is evidence of record to support a conclusion that the 
veteran's acceleration to 40 MPH while going through a sharp 
left curve was caused by a mechanical failure of his car, 
namely improper operation of the throttle cable.  This 
finding would be consistent with the subsequent inspection of 
the vehicle and numerous NHTSA reports of sudden acceleration 
when individuals attempted to gently accelerate but 
experienced sudden and extreme acceleration.  Moreover, there 
is no indication that the veteran's speed was above the 
posted limit prior to the accident or at any other time on 
the return trip to the post.  Two witnesses outside at the 
time of the accident heard his car accelerate at the curve in 
the road.  This information would go to supporting a 
conclusion that the veteran's car accelerated suddenly and on 
its own.

Further, other than the BAC, there is no evidence of record 
to demonstrate that the veteran was actually impaired in his 
ability to drive his car.  Presumption of being under the 
influence of intoxicating beverages does not automatically 
lead to a factual finding that an individual was actually 
impaired in a given circumstance.  The lack of observations 
by others of the odor of alcohol or of behavior consistent 
with intoxication tends to show that he was not actually 
impaired by alcohol.

The Board is not able to state what the proximate cause of 
the accident was in this case.  Given the considerations 
noted above, it seems that a mechanical problem is as likely 
the proximate cause as any impairment of the veteran due to 
alcohol use.  Consequently, it may be concluded that there is 
not sufficient evidence of record to rebut the presumption 
that the veteran's injuries were incurred in the line of the 
duty.  This conclusion is predicated on the known facts.  The 
veteran was drinking on the night before the accident, but 
the amount of alcohol consumed is in question, as is his 
level of impairment.  The veteran's vehicle experienced a 
sudden acceleration problem prior to the accident but the 
veteran was not aware of other vehicles of his make and model 
experiencing a similar problem until later.  The veteran's 
vehicle suddenly accelerated while going through a sharp left 
curve.  The right side tires left the roadway and encountered 
a gravel surface which further affected the control of the 
vehicle.  The veteran attempted to brake the vehicle at a 
time when witnesses said they heard the car accelerating.  
The veteran's vehicle ultimately impacted a building and 
Jersey barrier on base.  A subsequent inspection of the 
vehicle revealed an unsafe throttle cable.

When these facts are reviewed and considered with all of the 
evidence of record, there simply is not sufficient evidence 
to show that the veteran was intoxicated and that his 
intoxication was the proximate cause of the accident which 
lead to his injuries.  The credible evidence as to the actual 
mechanical defect of the veteran's vehicle and the credible 
evidence that this was a defect found on other vehicles of 
the same year, make, and model cannot be ignored or 
minimized.  The Board finds that such evidence serves to 
provide as reasonable an explanation for the cause of the 
accident as any other explanation.  Therefore, the Board 
finds that the veteran's injuries were not due to willful 
misconduct and were suffered in the line of duty.

The evidence clearly shows that the veteran became a 
quadriplegic while on active duty.  Because the veteran's 
injuries were not due to willful misconduct and were in the 
line of duty, entitlement to service connection for 
quadriplegia is also established as a disability attributable 
to the in-service injuries.  38 U.S.C.A. § 1110.


ORDER

The veteran's injuries were not the result of his own willful 
misconduct or abuse of alcohol or drugs; the appeal of this 
issue is granted.

Entitlement to service connection for quadriplegia is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

